NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0633n.06

                                           No. 15-5172

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                              FILED
UNITED STATES OF AMERICA,                              )                Sep 10, 2015
                                                       )            DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                             )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR
                                                       )    THE WESTERN DISTRICT OF
RONALD CORY DEAN,                                      )    TENNESSEE
                                                       )
       Defendant-Appellant.                            )
                                                       )
                                                       )


       BEFORE: BOGGS, SUTTON, and COOK, Circuit Judges.


       PER CURIAM.           Ronald Cory Dean challenges the procedural and substantive

reasonableness of his 300-month sentence for child-pornography offenses. We affirm.

       Dean pleaded guilty to sexual exploitation of a minor, in violation of 18 U.S.C.

§ 2251(a), two counts of distribution of child pornography, in violation of 18 U.S.C.

§ 2252(a)(2), and possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).

These charges arose from Dean’s use of a file-sharing program to distribute image and video

files of minors engaged in sexually explicit conduct and his production of a video of himself

engaged in sexually explicit conduct with a prepubescent boy. According to the presentence

report, Dean possessed at least 1207 image files and 1337 video files depicting sexually explicit

conduct involving minors.      The presentence report included the victim-impact statements

submitted by or on behalf of victims identified in those image and video files.
No. 15-5172
United States v. Dean

       At sentencing, the district court calculated a guidelines range of 324 to 405 months of

imprisonment based on a total offense level of 41 and a criminal history category of I. Dean

requested a downward variance from that range to the fifteen-year statutory mandatory minimum

sentence. After considering the sentencing factors under 18 U.S.C. § 3553(a), the district court

varied downward from the guidelines range and sentenced Dean to 300 months of imprisonment.

       In this timely appeal, Dean contends that his sentence is (1) procedurally unreasonable

because the district court failed to adequately explain the chosen sentence and (2) substantively

unreasonable because the district court gave an unreasonable amount of weight to certain

sentencing factors based on the “gratuitous” victim-impact statements included in his

presentence report. We review Dean’s sentence for reasonableness under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).

       Dean asserts that the district court failed to provide an adequate explanation for rejecting

his request for a downward variance to the fifteen-year mandatory minimum. When a defendant

“presents nonfrivolous reasons for imposing a different sentence,” the sentencing judge should

consider the defendant’s arguments and “explain why he has rejected those arguments.” Rita v.

United States, 551 U.S. 338, 357 (2007). The district court is not, however, required to “give the

reasons for rejecting any and all arguments by the parties for alternative sentences.” United

States v. Vonner, 516 F.3d 382, 387 (6th Cir. 2008) (en banc).          Ultimately, to impose a

procedurally reasonable sentence, “[t]he sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita, 551 U.S. at 356. Because Dean failed

to object to the adequacy of the district court’s explanation when given the opportunity to do so




                                               -2-
No. 15-5172
United States v. Dean

at the conclusion of the sentencing hearing, we review for plain error. Vonner, 516 F.3d at 385-

86.

       The district court did not err, let alone plainly err. The district court acknowledged

Dean’s cooperation with authorities, his confession to his conduct with the prepubescent boy, his

lack of criminal history, and his post-arrest efforts at rehabilitation, including his pre-enrollment

in the sex-offender treatment program. The district court went on to emphasize that Dean’s

offense was “extremely serious” given that, in addition to possessing and distributing child

pornography, he “actively became involved with a minor and abused and molested that minor.”

(RE 60, Page ID # 168-69). While rejecting Dean’s request for a fifteen-year sentence, the

district court agreed that a “slight” downward variance was appropriate based on some of the

mitigation arguments raised, including his young age (twenty-one years old), his youth when he

began engaging in this conduct, his own sexual abuse as a child, and the lack of treatment for his

mental-health issues. (Id. Page ID # 171). Although the district court did not expressly address

Dean’s arguments that the child-pornography guidelines are flawed, those arguments have been

rejected by this court. United States v. Walters, 775 F.3d 778, 783-87 (6th Cir.), cert. denied,

135 S. Ct. 2913 (2015); United States v. Cunningham, 669 F.3d 723, 732-33 (6th Cir. 2012); see

United States v. Simmons, 587 F.3d 348, 361 (6th Cir. 2009). The district court adequately

explained Dean’s 300-month sentence.

       In support of his challenge to his sentence’s substantive reasonableness, Dean argues that

the district court gave an unreasonable amount of weight to promoting respect for the law and

affording adequate deterrence based on the “gratuitous” victim-impact statements included in his

presentence report. “The essence of a substantive-reasonableness claim is whether the length of

the sentence is ‘greater than necessary’ to achieve the sentencing goals set forth in 18 U.S.C.


                                                -3-
No. 15-5172
United States v. Dean

§ 3553(a).” United States v. Tristan-Madrigal, 601 F.3d 629, 632-33 (6th Cir. 2010). Given

“that a sentence within the applicable guidelines range is presumptively reasonable . . . [,] a

defendant attacking the substantive reasonableness of a below-guidelines sentence has an even

heavier burden to overcome.” United States v. Elmore, 743 F.3d 1068, 1076 (6th Cir. 2014); see

United States v. Greco, 734 F.3d 441, 450 (6th Cir. 2013).

       Dean has not overcome that burden. Dean contends that the presentence report included

not only the victim-impact statements of four victims whose images were found on his storage

devices but also numerous other irrelevant victim-impact statements from victims whose images

the government never claimed to have found on his devices. Dean misreads the presentence

report, which states:

       Upon analyzing the images and videos possessed by Dean in this offense, agents
       were able to identify several of the victims depicted therein. The government
       furnished victim impact statements submitted by or on behalf of those individuals,
       and the statements will be set forth immediately below. . . . Restitution requests
       were submitted by or on behalf of a few identified victims . . . .

(Presentence Report 10). All of the victim-impact statements included in the presentence report

were submitted by or on behalf of victims identified from the images and videos possessed by

Dean; four of those victims requested restitution. All of those victims had a right to be heard.

See 18 U.S.C. § 3771(a)(4). Overruling Dean’s objection to the inclusion of the victim-impact

statements in the presentence report, the district court concluded that the statements were

properly considered in conjunction with the § 3553(a) factors, but stated that the number of

statements did not have “any bearing on the Court’s ultimate determination.” (RE 60, Page ID

# 120). Dean has failed to show that the district court placed undue weight on the victim-impact

statements or on any sentencing factor.

       For the foregoing reasons, we AFFIRM Dean’s sentence.


                                              -4-